JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00272-CV

                               IRIS WILLIAMS, Appellant

                                             V.

VRM-VENDOR RESOURCE MANAGEMENT DULY AUTHORIZED AGENT FOR
         SERVICE OFFICE OF VETERAN AFFAIRS, Appellee

  Appeal from County Court at Law No. 4 of Fort Bend County. (Tr. Ct. No. 13-CCV-
                                    051775).

       This case is an appeal from the final judgment signed by the trial court on January
22, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Iris Williams, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.

Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion delivered by Justice Lloyd.